Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 and 21-26 are pending. 

Allowable Subject Matter
Claims 11, 12, 22, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.    The communication system of claim 10, wherein further instructions are executed by the computing system to perform: generating a status indicator for the second user, the status indicator displayed to the first user, the status indicator modified in response to the account activity of the second user, wherein if the account activity of the second user has dropped below a predetermined threshold, further instructions are executed by the computing system to perform transmitting a request to the first user to request the second user to update the contact information of the second user.
12. The communication system of claim 11, wherein the status indicator is categorized by colors, a color of the colors selected is in response to the account activity of the second user, the contact information transmitted to the one or more computing devices updated with the corresponding color.

23.  The communication system of claim 22, wherein the second status indicator is categorized by a different color than the first status indicator.
24.  The communication system of claim 22, wherein further instructions are executed by the computing system to perform: utilizing one or more algorithms to predict when the second user will need to update the contact information based on past behavior.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 in the preamble states “Original.”  Clearly claim 1 has been amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2018/0101146) in view of Hruska (US 2013/0262316) in view of Burt (US 2015/0312739) in        
	Regarding claim 1, Hariharan discloses: 
a computing system having a non-transitory computer-readable medium comprising code, wherein instructions are executed by the computing system to perform:
	Hariharan [0016] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

associating a first user with a first unique identifier, wherein the first unique identifier comprises a sequence of alphanumeric characters unique to the first user; associating a second user with a second unique identifier,
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hruska discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Hruska for the purpose of uniquely identifying an user.  

wherein the second unique identifier comprises a respective sequence of alphanumeric characters unique to the second user;
	Hariharan, [0063] Some embodiments of the present invention determine a set of users by detecting a user identification. In some of these embodiments, a user identification is a set of biometric data associated with a user. In other embodiments, a user identification is an alphanumeric combination associated with a user. In further embodiments, an environment customization sub-system identifies a user identification from a wearable device worn by a user. In alternative embodiments, an environment customization sub-system identifies a user identification from a first sensor in a set of sensors in a location.

generating a communication link
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Burt discloses:
	Burt, [0007] Embodiments of the present invention include a further method for generating a communication link between users, with the method comprising the initial step of receiving user profile data from a plurality of emergency service users, and with the user profile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Burt for the purpose of generating a communication link between users.   

wherein the communication link is a stable link and stored in the one or more databases
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Soelberg discloses:
	Soelberg [0023] Once the application server 20 has performed authentication, it stores the links in the user storage database 40 in a location associated with the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Soelberg for the purpose of providing content to  user.  
 
wherein contact information of the first user and the second user are stored on one or more databases.  Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘390 discloses: 
	Pub ‘390 [0049] FIG. 3a is a schematic illustration of a communications system 300 that includes an IP network 301 with a contact information server 302 and a plurality of users and their associated UEs (UEs) 303 and 304. The contact information server 302 is coupled to a database 305 of address book contact information associated with the users. One or more application(s) may be installed on one or more of the UEs associated with the other users, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Pub ‘390 for the purpose of enabling a plurality of users to communicate based on their contact information.  

wherein when the contact information is updated.  
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Swan discloses: 
	Swan, [0076] Returning to FIG. 4, in step 100 hub 12 receives the updated information from contact 14 and stores that information into database 70. More specifically, the updated information might include changes to contact 14's contact information and/or changes to contact 14's preferred format for future displays of page 140. If the storage format used by hub 12 is different then the format in which such information was received from contact 14, then any necessary conversion preferably is performed first. Such conversion typically will be relatively straightforward and will involve the application of simple mechanical rules. Alternatively, as hub 12 controls the format in which information is received from each contact 14, that format can be made identical to the format in which hub 14 stores contact records in database 70.


responsive to the communication link,
	Swan [0135] As shown in FIG. 11, interface 280 includes an "additional information" field 281. Such information might correspond to field 166 (shown in FIG. 5) and therefore might already include information provided by contact 14 which may then be supplemented by end user 21. Alternatively, in certain embodiments of the invention and depending upon the functionality and/or display capabilities of PIM 204 or interface program 206, field 281 might be provided as a separate field, in addition to a field (not shown) that displays the information input into field 166 by contact 14. In either event, requesting end user 21 preferably is permitted to enter information into a field 281, e.g., to record his or her own notes regarding contact 14 and/or to include links to other contact records in PIM 204 or PIM 208.

the contact information converted into a compatible format for one or more computing devices of the first user and the second user and transmitted to the one or more computing devices of the first user and the second user, 
	Swan, [0077] In the preferred embodiment of the invention, the contact records are stored in database 70 in a standard format that allows for unambiguous identification of the individual fields by applying pre-specified mechanical rules. However, different formats may be used for the different categories of contacts 14-17. In addition, the storage format may be arbitrary, but more preferably corresponds to the format used by a PIM or stand-alone interface program 

wherein updated contact information is retrieved when the first user or second user request to communicate with one another.
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Johnson discloses:
	Johnson claim 1. A method for providing a recommendation, comprising: detecting, by a processor, updated status information regarding a contact of a user; determining, by the processor, whether the updated status information signifies an event of interest; and providing, by the processor to a device of the user, the recommendation that the user should communicate with the contact when the updated status information is determined to signify the event of interest, wherein the recommendation includes an indication of the event of interest.
It would have been obvious to one of ordinary skill in the art to modify Hariharan to obtain above limitation based on the teachings of Johnson for the purpose of enabling the users to communicate via up-to-date contact information.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson and further in view of Rademacher (US 2018/0198740).        
	Regarding claim 2, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson discloses the elements of the claimed invention as noted but does not disclose 
	Rademacher [0024] In a preferred embodiment the database may be cloud-based; however alternate means may be used. The database may comprise a local computer contact database. The first-user 140 is able to select a unique subset of the first-user's 140 information and send an authorization link to the second-user 144 with an option to one-way synchronize the first-user's 140 information directly to the second-user's electronic device and alternatively the second-user 144 can download a one-time electronic version v-card of the same subset of contact information. At the time of creating the transmitted link, the system creates a system account for the second-user 144 with the first-user's 140 authorized subset of information for the second-user's 144 use should the second-user choose a direct synchronization option of the first-user's 140 information to the second-user's 144 electronic device. The second-user 144 is able to optionally download a one-time electronic version vCard of contact information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson to obtain above limitation for the purpose of selecting a unique subset of the first-user's 140 information and sending an authorization link to the second-user 144.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson and further in view of Ramachandran (US 2013/0238745)
Regarding claim 3, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson discloses the elements of the claimed invention as noted but does not disclose the communication link comprising the first unique identifier and the second unique identifier and one or more a number of operative tags.
However, Ramachandran discloses:
	Ramachandran [0014] In general, another innovative aspect of the subject matter described in this specification can be implemented in computer program products that include a computer program product tangibly embodied in a computer-readable storage device and comprising instructions. The instructions, when executed by a processor, cause the processor to: link multiple anonymous identifiers associated with a user tag by a service; receive, at the service, requests for content attributable to the user tag, wherein each request includes one of the anonymous identifiers; and provide content responsive to the received requests and based on the linking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson to obtain above limitation based on the teachings of Ramachandran for the purpose of linking multiple anonymous identifiers associated with a user tag. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Ramachandran and further in view of Belyaev (US 2014/0164373). 
	Regarding claim 4, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Ramachandran discloses the elements of the claimed invention as noted but 
	Belyaev [0038] As used herein, a "tag" is a keyword assigned to a content element (e.g., associated with a content element) in a media item. Information associated with the tag can include, for example, text, images, links, comments, detailed description, a description, a timestamp, ratings, purchase availability, coupons, discounts, advertisements, etc. In an aspect, a tag can help to describe a content element assigned to (e.g., associated with) the tag.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Ramachandran to obtain above limitation based on the teachings of Belyaev for the purpose of helping to describe a content element assigned to (e.g., associated with) the tag.
  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson and further in view of Harding (US 2016/0148319). 
	Regarding claim 5, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson discloses the elements of the claimed invention as noted but does not disclose wherein the one or more processors are configured to further instructions are executed by the computing system to perform: transmit the first unique identifier to one or more second computing devices registered with the first user, masking the communication link behind a word, name, or symbol.
However, Harding discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson to obtain above limitation based on the teachings of Harding for the purpose of using aliases to mask the true identity of a person from all but his or her acquaintances.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Harding and further in view of Yoon (US 2015/0324605).  
	Regarding claim 6, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Harding discloses the elements of the claimed invention as noted but does not disclose wherein the communication link is electronically shareable.

	Yoon [0129] In operation 510, the first device 501 and the second device 504 establish, for example, a communication link for sharing contents between the first device 501 and the second device 504. According to an embodiment of the present disclosure, the first device 501 and the second device 504 transmit/receive for example, contents to be shared, information related to the corresponding contents, a request or response related to the sharing of the corresponding contents, and an event or notification generated in connection with the corresponding contents by using the communication link established in operation 510.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Harding to obtain above limitation based on the teachings of Yoon for the purpose of providing a communication link for sharing.   
	Regarding claim 7, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson, Harding and Yoon discloses further instructions are executed by the computing system to perform: sharing one or more data files associated with the first user or the second user between only the first user and the second user only once the communication link has been generated.
	Yoon [0005] In general, a plurality of electronic devices may be connected to each other through wires or wirelessly to share contents (e.g., files or applications) stored in the plurality of electronic devices. Technologies for sharing contents among a plurality of electronic devices may be applied to different types of electronic devices as well as electronic devices of the same type. For example, technologies for sharing contents between smart phones and notebooks, .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and further in view of Day (US 7,155,435). 
	Regarding claim 8, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson discloses the elements of the claimed invention as noted but does not disclose  archiving old contact information once new contact information has been received.  However, Day discloses:
	Day col 3, line 65 – col 4, line 15 The system and method further provide functions in connection with the information and data such as notification on the arrival of new information or data, information and data archiving and information and data tracking and reporting functions. For example, when a document is revised, it is possible to save the document as a "New Revision." Document information, such as author, date, subject, and current revision number, as well as each version of the document, are retained in a team room environment. Thus, the team members may view the revision history of a document and/or access prior versions of the documents. The document revision information may also be used in presenting the information and data to non-team members and/or management. For example, presentation may be limited to only the latest version of a document when the document is being viewed from outside the document management function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, .    

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and further in view of Mehrotra (US 2017/0017700).
	Regarding claim 9, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson discloses the elements of the claimed invention as noted but does not disclose wherein the one or more processors are configured to further instructions are executed by the computing system to perform: calculating account activity of the second user, the account activity determined by a time stamp of a last update or confirmation of contact information data by the second user.  However, Mehrotra discloses:
	Mehrotra [0021] User account log 128 stores data and files received from the user's account in SNS 121. User account log 128 may receive and store data or records such as posts, messages, likes, uploaded photographs, video files, links, and another known information shared on SNS 121 with members of the user's social network. User account log 128 is capable of receiving and storing data from dynamic visual replay program 123, computer 130, SNS 121, and other computing devices (not shown in FIG. 1). The stored data and records in user account log 128 of the activities occurring within the user's social network include a timestamp, marker, a flag, or other indicator of the date and time the data and record of the activity was received by SNS 121 when the user is logged off SNS 121. The user account activities or user's social network activities are received and stored by user account log 128. User account log 128 includes a marker, a flag, or another similar known identifier in the user account log file 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson to obtain above limitation for the purpose of creating a log of user account activities. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Mehrotra and further in view of Perkins (US 2019/0034886)
	Regarding claim 10, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Mehrotra discloses the elements of the claimed invention as noted but does not disclose wherein further instructions are executed by the computing system to perform: calculating if account activity of the second user has dropped below a predetermined threshold determined from the time stamp, wherein if the account activity has dropped below a predetermined threshold a status of an account associated with the second unique identifier is updated.
However, Perkins discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Mehrotra to obtain above limitation based on the teachings of Perkins for the purpose of creating a level for updating an account.  

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson and further in view of Serebro (US 10,862,984) and further in view of Barone (US 2014/0101259)       
	Regarding claim 13, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson discloses the elements of the claimed invention as noted but does not disclose wherein further instructions are executed by the computing system to perform: associating the first user with a business identifier linked to a related business entity of the first user.  However, Serebro discloses:
	Serebro, claim 1, wherein determining the membership is performed by associating the user identifier with a corresponding business unit identifier;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson to obtain above limitation based on the teachings of Serebro for the purpose of associating the user with membership of the business.
	

	Harihan [0063] Some embodiments of the present invention determine a set of users by detecting a user identification.  In some of those embodiments, a user identification is a set of biometric data associated with a user.  In other embodiments, a user identification is an alphanumeric combination associated with the user. 

and wherein the business identifier is permanently linked with the business entity 
	Serebro, col 2 line 55 – col 3 line 5, In examples disclosed herein, a usage adaptor receives the parsed usage data records and creates business unit-assigned usage records. The example usage adaptor retrieves business unit-UID associations from an example business organization database. The business unit-UID associations includes business unit identifiers (BUIDs) corresponding to the business unit to which a user (e.g., as identified by the UID) is assigned. For example, a business unit-UID association <85, 1929> may associate a user, Elijah McCoy (UID: 1929), with the engineering department (BUID: 85). The example usage adaptor creates the business unit-assigned usage records by associating the UID associated with an occurrence of service usage, the BUID associated with the UID, a time associated with the occurrence of service usage, metadata regarding the usage, and the SID. For example, a business unit-assigned usage record for an occurrence of accessing (e.g., logging into) a Microsoft.RTM. Exchange Mailbox may be <1929, 85, 2015-05-14T18:37:12Z, 1, MS-EXMB>. The example usage adaptor stores the usage records into a usage repository (e.g., a relational database, etc.).


	Barone, paragraph 38, [0038] FIG. 7 is another screenshot of the administration console for configuring administrative settings. Administrators could have the ability to create new user accounts 701 by specifying a new user's credentials (e.g., email address 702), as well as specifying whether the new account has administrator rights 703. Once the parameters for creating a new user have been specified, the administrator can finalize the creation via clicking the "Create New User" button 704. Administrators could also have the ability to remove existing user accounts 705. In this example, the administrator specifies the email address of the account they want to remove 706. Upon specifying the account, the administrator can finalize the removal via clicking the Remove User" button 707. Administrators could also have the ability to reset an existing user's password 708. In this example, the administrator specifies the email address of the account they want to reset the password 709. Upon specifying the account they want to reset the password, the user can finalize the resetting via clicking the "Reset User's Password" button 710.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson to obtain above limitation based on the teachings of Barone for the purpose removing an existing user account, for example, in the event of the user leaving the business.   

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan in view of Hruska in view of Burt in view of Soelberg in view of Gonzalez De Langarica hereafter Pub ‘390 in view of Swan and further in view of Johnson.       
	Regarding claim 21, Hariharan discloses:
a computing system having a non-transitory computer-readable medium comprising code, wherein instructions are executed by the computing system to perform:
Hariharan [0016] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

associating a first user with a first unique identifier, associating a second user with a second unique identifier,
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hruska discloses:
user's personal identification information, the first user's specific product advertisement, information and price, and the second user's personal identification information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Hruska for the purpose of uniquely identifying an user.  

wherein the first unique identifier comprises a sequence of alphanumeric characters unique to the first user; wherein the second unique identifier comprises a respective sequence of alphanumeric characters unique to the second user; 
Hariharan, [0063] Some embodiments of the present invention determine a set of users by detecting a user identification. In some of these embodiments, a user identification is a set of biometric data associated with a user. In other embodiments, a user identification is an alphanumeric combination associated with a user. In further embodiments, an environment customization sub-system identifies a user identification from a wearable device worn by a user. In alternative embodiments, an environment customization sub-system identifies a user identification from a first sensor in a set of sensors in a location.

generating a communication link, 
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Burt discloses:
	Burt, [0007] Embodiments of the present invention include a further method for generating a communication link between users, with the method comprising the initial step of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Burt for the purpose of generating a communication link between users.   

wherein the communication link is a stable link and stored in the one or more databases
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Soelberg discloses:
	Soelberg [0023] Once the application server 20 has performed authentication, it stores the links in the user storage database 40 in a location associated with the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Soelberg for the purpose of providing content to  users.  

wherein the contact information of the first user and the second user are stored on the one or more databases 
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘390 discloses: 
	Pub ‘390 [0049] FIG. 3a is a schematic illustration of a communications system 300 that includes an IP network 301 with a contact information server 302 and a plurality of users and their associated UEs (UEs) 303 and 304. The contact information server 302 is coupled to a contact information of the users is stored in database 305 that is accessible by contact information server 302. The address book contact information for a user may include data representative of the applications installed or used by that user (e.g. capabilities of the users such as IARIs etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to obtain above limitation based on the teachings of Pub ‘390 for the purpose of enabling a plurality of users to communicate based on their contact information.  

wherein when the contact information is updated, 
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Swan discloses: 
Swan, [0076] Returning to FIG. 4, in step 100 hub 12 receives the updated information from contact 14 and stores that information into database 70. More specifically, the updated information might include changes to contact 14's contact information and/or changes to contact 14's preferred format for future displays of page 140. If the storage format used by hub 12 is different then the format in which such information was received from contact 14, then any necessary conversion preferably is performed first. Such conversion typically will be relatively straightforward and will involve the application of simple mechanical rules. Alternatively, as hub 12 controls the format in which information is received from each contact 14, that format can be made identical to the format in which hub 14 stores contact records in database 70.


responsive to the communication link, 
Swan [0135] As shown in FIG. 11, interface 280 includes an "additional information" field 281. Such information might correspond to field 166 (shown in FIG. 5) and therefore might already include information provided by contact 14 which may then be supplemented by end user 21. Alternatively, in certain embodiments of the invention and depending upon the functionality and/or display capabilities of PIM 204 or interface program 206, field 281 might be provided as a separate field, in addition to a field (not shown) that displays the information input into field 166 by contact 14. In either event, requesting end user 21 preferably is permitted to enter information into a field 281, e.g., to record his or her own notes regarding contact 14 and/or to include links to other contact records in PIM 204 or PIM 208.

the contact information is converted into a compatible format for one or more computing devices of the first user and the second user
Swan, [0077] In the preferred embodiment of the invention, the contact records are stored in database 70 in a standard format that allows for unambiguous identification of the individual fields by applying pre-specified mechanical rules. However, different formats may be used for the different categories of contacts 14-17. In addition, the storage format may be arbitrary, but more preferably corresponds to the format used by a PIM or stand-alone interface program provided by hub 12 or the PIM that is most widely used by the end users 21-25, thereby 

transmitted to the one or more computing devices of the first user and the second user.
Hariharan discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Johnson discloses:
	Johnson claim 1. A method for providing a recommendation, comprising: detecting, by a processor, updated status information regarding a contact of a user; determining, by the processor, whether the updated status information signifies an event of interest; and providing, by the processor to a device of the user, the recommendation that the user should communicate with the contact when the updated status information is determined to signify the event of interest, wherein the recommendation includes an indication of the event of interest.
It would have been obvious to one of ordinary skill in the art to modify Hariharan to obtain above limitation based on the teachings of Johnson for the purpose of enabling the users to communicate via up-to-date contact information.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson and further in view of Ramachandran
	Regarding claim 25, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson discloses the elements of the claimed invention as noted but does not disclose the communication link comprising the first unique identifier and the second unique identifier and one or more a number of operative tags.

	Ramachandran [0014] In general, another innovative aspect of the subject matter described in this specification can be implemented in computer program products that include a computer program product tangibly embodied in a computer-readable storage device and comprising instructions. The instructions, when executed by a processor, cause the processor to: link multiple anonymous identifiers associated with a user tag by a service; receive, at the service, requests for content attributable to the user tag, wherein each request includes one of the anonymous identifiers; and provide content responsive to the received requests and based on the linking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson to obtain above limitation based on the teachings of Ramachandran for the purpose of linking multiple anonymous identifiers associated with a user tag. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson and further in view of Perkins.
	Regarding claim 26, the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan and Johnson discloses the elements of the claimed invention as noted but does not disclose wherein if account activity has dropped below a predetermined threshold, a status indicator of an account associated with the second unique identifier is updated to a second status indicator wherein further instructions are executed by the computing system to perform: integrating the second status indicator into an existing contacts application for the one or more computing devices of the first user.

	Perkins [0004] FIG. 2 is a flowchart diagram of a variation of the method including degrading the editable time period associated with the first user account in response to the first user account activity on the platform falling below a parameter threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hariharan, Hruska, Burt, Soelberg, Pub ‘390, Swan, Johnson and Mehrotra to obtain above limitation based on the teachings of Perkins for the purpose of creating a level for updating an account.

Response to Arguments
Applicant’s arguments with respect to remarks submitted 2/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
2/11/2021